Citation Nr: 0809007	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-26 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's claims file is in 
the jurisdiction of the VA Regional Office in Cleveland, Ohio 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  The Board finds that 
remand is required because VA has not yet met its duties 
under the VCAA. 

In a January 2006 RO hearing, the veteran stated that he 
engaged in regular combat with the enemy and witnessed 
stressful events during service in Vietnam which he believes 
caused his post-traumatic stress disorder.  The veteran's 
service personnel records reveal that, in March 1968, he was 
a rifleman in Company A, 1st Battalion, 27th Marines, 1st 
Marine Division.  The veteran testified that in March or 
April of 1968, while in a graveyard in Phu Bai, he was 
injured in the leg by shrapnel or rocks from a mortar 
explosion and observed the mortar explosion kill his aide 
gunner.  In a May 2006 VA treatment record, the veteran 
stated that the first name of the aide gunner who was killed 
was Bill.  Although incomplete, the Board finds that the 
information provided is adequate to allow further development 
of the PTSD claim, and that the RO should attempt to verify 
this alleged stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  


In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the veteran's alleged stressor, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced 
inservice.  38 C.F.R. § 3.304(f) (2007); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

Accordingly, the case is remanded for the following action:

1.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed inservice.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, such 
as dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The RO must ask the veteran to 
comment specifically on the approximate 
date of which each incident occurred that 
he describes.  The veteran must be advised 
that this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
inservice, such as statements of fellow 
service members.  He is further advised 
that failure to respond may result in 
adverse action.

2.  Whether or not the additional evidence 
is obtained, the RO must review the 
veteran's claims file and prepare a 
summary of the claimed stressors.  The RO 
must send this summary and the information 
of record regarding the veteran's service, 
including copies any records relevant to 
the post-traumatic stress disorder (PTSD) 
claim, to JSRRC, and must ask JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
inservice stressors.  If JSRRC is unable 
to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran. 

3.  If and only if adequate verification 
of stressors is obtained or the RO 
determines that the veteran engaged in 
combat with the enemy, the veteran must be 
provided with a VA psychiatric examination 
to ascertain the nature, severity, and 
etiology of any PTSD found.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor inservice.  The 
examiner must be provided with the entire 
claims file for review in conjunction with 
the examination.  All necessary special 
studies or tests, including psychological 
testing and evaluation, must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the inservice stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



